Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. PGPub 2004/0118831).
Regarding claim 1, Martin teaches a personal environmental control system (Fig. 9), the system comprising a heat transfer unit (Fig. 9) comprising a first thermally conductive cooling block (where loop 92 contacts element 90, note as shown this shape meets the broad limitation of a “block”, the structure is described as transferring heat to/from the 92 thus it must be thermally conductive, examiner further notes that all materials are “thermally conductive” as even insulators have thermal conductivity values (such as (W x m−1 x K−1) thus meet the limitation and the claim does not limit a or requires a certain level of conductivity); a second thermally conductive cooling block (where loop 91 contacts element 90, note as shown this shape meets the broad limitation of a “block”, the structure is described as transferring heat to/from the 91 thus it must be thermally conductive, examiner further notes that all materials are “thermally −1 x K−1) thus meet the limitation and the claim does not limit a or requires a certain level of conductivity); at least one Peltier unit (element 90, see para. 011); a first closed loop comprising (element 92) a first hollow tube (as shown in figure, and description circulating fluid); the first cooling block of the heat transfer unit (per fig. 9); and a first liquid (per para. 0020) capable of flowing through the first closed loop (per fig. 9); a second closed loop (element 91) comprising a second hollow tube (as shown in figure, and description circulating fluid); the second cooling block of the heat transfer unit (per fig. 9); a second liquid capable of flowing through the second closed loop (per para. 0020 and para. 0100); an ambient heat transfer device (per para. 0100);and in another embodiment it teaches a power supply (in element 12) in electrical communication with the at least one Peltier unit and the ambient heat transfer device (per fig. 3 and para. 0021); and an electrical current control device (part of element 12, see fig 3 and para. 0055) in electrical communication with the power supply (per fig. 3 and para. 0055).  It would be obvious to one skilled in the art at the time of filing to combine the embodiments of Martin, the motivation would be to be able to control the heat transfer occurring.
Regarding claim 2, Martin teaches the first cooling unit is connected to a first side of the at least one Peltier unit and the second cooling unit is connected to a second side of the at least one Peltier unit opposite the first side of the Peltier unit (per fig. 9).
Regarding claim 3, Martin teaches wherein a supply of electric current from the power supply to the at least one Peltier device causes one side of the heat transfer unit to be warm and an opposite side to be cool (per fig. 3 and para. 0035).
Regarding claim 4, Martin teaches the personal environmental control system is attached to an article of clothing (para. 0100).
Regarding claim 5, Martin teaches the article of clothing is selected from the group consisting of a shirt or pants (per para. 0012).
Regarding claim 8, Martin teaches the electrical current control device generates signal for controlling the flow of electricity from the power supply to the heat transfer unit (per fig. 3 and para. 0035).
Regarding claim 9, Martin teaches a heat dissipation device (per fig. 9 and para. 0017, “fins”) attached to at least one of the first hollow tube or the second hollow tube wherein the heat dissipation device transfers heat away from the area around the personal environmental control system.
Regarding claim 10, Martin teaches wherein the heat dissipation device (per fig. 9 and para. 0017, “fins”) is selected from the group consisting of a heat absorbing device (the fins met this functional language limitation), and a heat absorbing material.
Regarding claim 11, Martin teaches wherein the electrical current control device regulates the temperature of the liquid in at least one of the first closed loop or the second closed loop by generating signals to the power supply to alter the flow of electricity to the heat transfer unit (per fig. 3 and para. 0035).
Regarding claim 12, Martin teaches wherein heat is dissipated from the second closed loop by the second liquid flowing through the ambient heat transfer device (per fig. 9 and para. 0017, “fins”).
Regarding claim 13, Martin teaches wherein the first hollow tube is comprised of a material that conducts heat (examiner notes that all materials “conduct heat” as there 
Regarding claim 17, Martin does not expressly teach the first cooling block comprises a plurality of heat dissipating fins.  Martin does teach that heat exchange elements in contact with the TEM/Peltier unit include fins (para. 0089) and the general benefit of fins to heat transfer.  It would have been obvious to one skilled in the art at the time of invention to include fins in the heat transfer elements of the cooling blocks, the motivation is the improved heat transfer provided by the fins.
Regarding claim 18, Martin does not expressly teach the second cooling block comprises a plurality of heat dissipating fins.  Martin does teach that heat exchange elements in contact with the TEM/Peltier unit include fins (para. 0089) and the general benefit of fins to heat transfer.  It would have been obvious to one skilled in the art at the time of invention to include fins in the heat transfer elements of the cooling blocks, the motivation is the improved heat transfer provided by the fins.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. PGPub 2004/0118831) in view of Hed (U.S. Patent 5,228,923).
Regarding claim 6, Martin does not teach wherein the first liquid may flow in either direction through the first closed loop.  Hed teaches a reversible flow in a thermoelectric system (claim 7).  It would have been obvious to one skilled in the art at the time of invention to modify Martin with the reversible teachings of Hed, the 
Regarding claim 7, Martin does not teach wherein the second liquid may flow in either direction through the second closed loop.  Hed teaches a reversible flow in a thermoelectric system (claim 7).  It would have been obvious to one skilled in the art at the time of invention to modify Martin with the reversible teachings of Hed, the motivation to do so would be able to vary what areas/locations get heated/cooled or flush the system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. PGPub 2004/0118831) in view of Creech et al. (U.S. PGPub 2012/0227432).
Regarding claim 14, Martin does not expressly teach the second hollow tube is comprised of a thermally insulating material.  
Creech teaches the tubing to the heat exchange element is made of a thermally insulating material (Para. 0167).  It would have been obvious to one skilled in the art at the time of filing to combine the teachings of Martin with the tubing of Creech for the second hollow tube, the motivation would be to prevent heat transfer to unwanted areas (either back to the clothing or to the atmosphere close to the clothing/wearer).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. PGPub 2004/0118831) in view of Numes Ramos De Carvalho et al. (U.S. PGPub 2007/0199137).
Regarding claim 15, Martin does not expressly teach the first hollow tube is comprised of a material that is flexible.
Numes Ramos De Carvalho teaches hollow tuning is flexible (para. 0028).  It would have been obvious to one skilled in the art at the time of invention to combine the teachings of Martin with the flexible tubes of Numes Ramos De Carvalho, the motivation would be to allow a proper distribution of thermal flow across the piece of clothing (para. 0028) and to allow freedom of movement in the clothing.
Regarding claim 16, Martin does not expressly teach the second hollow tube is comprised of a material that is flexible.
Numes Ramos De Carvalho teaches hollow tuning is flexible (para. 0028).  It would have been obvious to one skilled in the art at the time of invention to combine the teachings of Martin with the flexible tubes of Numes Ramos De Carvalho, the motivation would be to allow a proper distribution of thermal flow across the piece of clothing (para. 0028) and to allow freedom of movement in the clothing.

Response to Arguments
Applicant's arguments filed 8/11/21 with regards to the 112 rejection have been fully considered and the amendment overcomes the rejection (examiner notes that applicant’s arguments appear to erroneously refer to this as a 114 rejection.
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive regarding the blocks of Martin not being thermally conductive.  The examiner respectfully disagrees with applicant’s anticipatory (as the “thermally conductive had not been previously rejected, the arguments put forth by applicant are anticipatory of examiners rejection) argument that nothing is taught about these structures.  The figure clearly shows them be the connection between the loops and the −1 x K−1) thus meeting the broad limitation of being “thermally conductive” as the claim does not limit a or requires a certain level of conductivity.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763